Citation Nr: 1451843	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to April 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Roanoke, Virginia VARO.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In October 2012, the case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2012 remand directed the AOJ to secure an addendum opinion from the orthopedic surgeon who treated the Veteran at the Bay Pines VA Medical Center (MC)(and had provided an opinion supporting the Veteran's claim, albeit without rationale); in the event that provider was not available the Veteran was to be scheduled for an examination (by an orthopedist) to secure a medical opinion regarding the etiology of the Veteran's right knee disability (it was specifically indicated that the examiner was to consider the Veteran's accounts of postservice treatment and continuity of symptoms).  

On remand, it was apparently established that the orthopedic surgeon who treated the Veteran was unavailable (although he apparently remains employed by VA).  The Veteran was not scheduled for an orthopedic examination as was requested in the event the event the treating surgeon was unavailable; instead, the AOJ secured an addendum opinion (by a primary care provider) based on a review of the record.  Notably, that provider disagreed with the orthopedic surgeon and opined, in essence, that the Veteran's right knee disability was unrelated to his service and the injury therein.  Significantly, the provider explained that the Veteran's "statements concerning his symptoms" were considered credible, but noted that following conservative care in service the Veteran had no follow-up and no further complaints concerning his right knee.  That factual premise either (a) is inconsistent with the threshold finding that the Veteran was credible in his account (as the Veteran has reported that he was seen by a private provider, whose records are unavailable, for his right knee shortly after service, and also that he has had recurring right knee complaints ever since the injury in service) or (b) reflects a lack of familiarity with the Veteran's accounts (to which the Board's remand invited the provider's attention).  In either event, the opinion is inadequate for rating purposes.  Accordingly, and because there has been noncompliance with the Board's remand, another remand for corrective action is necessary.  See Stegall v. West; 11 Vet. App. 268 (1998). 

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be examined by an orthopedic surgeon/orthopedist to determine the nature and likely etiology of his right knee disability.  The Verteran's entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's current right knee disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it is etiologically related to the Veteran's active service/injury and strenuous activity therein?  

The examiner must include rationale with the opinion, specifically acknowledging the Veteran's accounts of right knee trauma associated with multiple parachute jumps/right knee injuries during service, that he was evaluated/treated for right knee complaints shortly after service, and that he has had recurring right knee complaints since an injury in service.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

